Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 14911 Quorum Drive Suite 600 Dallas, Texas 75254 February 1, 2007 Dear Fellow Shareholders, On January 18, 2007, BMCA Acquisition Sub Inc. (the Offeror), an affiliate of Building Materials Corporation of America (BMCA), commenced an unsolicited tender offer to acquire all of ElkCorps outstanding shares of common stock for $42.00 per Share in cash, subject to numerous conditions, and on January 23, 2007, the Offeror announced that it would be raising the price offered for each outstanding share of common stock to $43.50 in cash (the BMCA Tender Offer). The terms and conditions of the BMCA Tender Offer were filed by BMCA on Schedule TO with the Securities and Exchange Commission on January 18, 2007, as amended on January 23, 2007 and January 30, 2007. You may have already received soliciting materials from BMCA. Enclosed with this letter is ElkCorps Solicitation/Recommendation Statement on Schedule 14D-9 filed today with the Securities and Exchange Commission. This recommendation relates to the BMCA Tender Offer in its current form.
